Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrases “the solar luminance” of line 11 and “the solar radiation” of line 12 lack a proper antecedent basis.
Regarding claims 4 and 5, it is unclear how the limitation of “in the distribution of the incident solar luminance and in the distribution of the reflected solar luminance” is related to the remaining of the claims.  Is this related to “an elevation angle”?  Clarification is required.  In addition, regarding claim 4, it is unclear what is meant by the phrase “the two faces of the two faces” of line 5 due to the confusing nature of wordings therein.
Regarding claim 6, the limitation of “the optimum orientation of the solar tracker” of line 2 lacks a proper antecedent basis.
Regarding claim 7, it is unclear what is meant by phrases “when measuring the distribution of the incident solar luminance is implemented a frequency weighing … the photovoltaic device” (emphasis added) and “when measuring the distribution of the reflected solar luminance is implemented a frequency weighing … the photovoltaic device” due to the confusing natures of wordings therein.
Regarding claim 10, this claim is indefinite due to the phrase “in particular” of lines 4-5.  A broad limitation together with a narrow limitation renders a claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Regarding claim 11, the phrase “the energy consumption” of line 3 lacks a proper antecedent basis.
Regarding claim 12, it is unclear what is meant by the phrase “at the step of controlling the orientation of the solar module, is established a potential scenario … are associated the calculations” due to the confusing nature of wordings therein.  In addition, the phrases “the supplemental solar energy production” of line 11, “the expected energy yield” of line 13, “the solar energy production” of line 14 and “the energy yield” of line 16 lack a proper antecedent basis.
Regarding claim 13, the phrases “the incident solar luminance” of lines 10-11, “the incident solar radiation” of line 11, “the reflected solar luminance” of lines 16-17, and “the albedo solar radiation” of line 17 lack a proper antecedent basis.
Claims not specifically mentioned above are rejected by virtue their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wichner (US 2011/0083718).
Regarding claim 1, as far as the claim is understood, Wichner shows in Figs.8, 19, 22-24 the following elements of applicant’s claim: a single axis solar tracker (Figs.8, 19 and 22) orientable about an axis of rotation for orientation of the solar module allowing following the Sun during its rise and its descent from east to west (paragraphs 76, 100); and a photovoltaic device (paragraphs 76, 98) supported by the solar tracker and having a photoactive upper face facing the sky and provided with photovoltaic cells and a photoactive lower face facing ground and provided with photovoltaic cells (Figs.8 and 19); said controlling method comprising: measuring a distribution of the solar luminance called incident luminance originating from the solar radiation called incident radiation which comes from the sky and which is capable of reaching the upper face of the photovoltaic device, said distribution of the incident solar luminance being  established according to several elevation angles corresponding to several orientations of the solar module about the axis of rotation (paragraphs 98, 100-101, 110-111, 128); measuring a distribution of the reflected luminance originating from the albedo radiation which corresponds to the reflection of the solar radiation on the ground and which is capable of reaching the lower face of the photovoltaic device , said distribution of the reflected solar luminance being established according to several orientations of the solar module about the axis of rotation (paragraphs 98, 100-101, 110-111, 128); determining an optimum orientation of the solar module considering the distribution of the incident solar luminance and the distribution of the reflected solar luminance (paragraphs 110-111; and controlling (Fig.23) the orientation of the solar module on said optimum orientation.
Regarding claims 2-3, Wichner discloses in paragraphs 132-133 the feature of combining past measurements and weather reports in order to predict further evolutions of the optimum orientations.
Regarding claims 4-5, as far as the claim is understood, the limitations therein are disclosed in paragraphs 110-111, 126 and 128 of Wichner.
Regarding claim 6, as far as the claim is understood, Wichner discloses the determination of the optimum orientation of the solar tracker is also based on the consideration of an angular displacement of the solar tracker between a minimum orientation and a maximum orientation (paragraphs 110, 120).
Regarding claim 9, the limitation therein are disclosed in paragraph 115 of Wichner.
Regarding clam 11, as far as the claim is understood, the limitation therein are disclosed in paragraphs 110-111 of Wichner.
Regarding claim 13, as far as the claim is understood, the limitations therein are disclosed in paragraphs 98, 100-101, 110-111, 115, 126 and 128 of Wichner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wichner.
Regarding claims 7 and 10, as far as the claim is understood, although Wichner does not disclose the use of the frequency response of photovoltaic cells or pyronomentric type sensors, the specific scheme and element utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Allowable Subject Matter
Claims 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art fails disclose or make obvious a controlling method for controlling the orientation of a solar module comprising, in addition to the other recited features of the claim, the steps of conversion of the measurement of the distribution of the incident solar luminance; conversion of the measurement of the distribution of the reflected solar luminance; calculation of an equivalent luminance value; calculation of luminance values; and determination of a theoretical elevation angle in the manner recited in claim 8.
Regarding claim 12, the prior art fails disclose or make obvious a controlling method for controlling the orientation of a solar module comprising, in addition to the other recited features of the claim, the features of establishing a potential scenario and servo-controlling the orientation of the solar module in the manner recited in claim 12.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  O’Neill (US 9,494,340) is cited for disclosing a solar module positioning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878